DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Denton (US 2017/0356269 A1) and in view of Lowry et al. (US 9,394,757 B2) (“Lowry”).
Referring to claims 1 and 2: Denton teaches a method for forming a seal in a wellbore comprising:
positioning an expandable sealing element in the wellbore (FIG. 1); wherein the expandable sealing element comprises:
a composite material 900 comprising an expandable material and a reinforcement material 902; wherein the expandable material forms a matrix and the reinforcement material is distributed within the matrix (FIG. 9);
contacting the expandable sealing element with a fluid that reacts with the expandable material to produce a reaction product having a volume greater than the expandable material ¶ [0003] and [0024], and
forming a seal with the reaction product [0028]-[0030] (re: the seal 900 may be substituted for the seal 400) and [0040]-[0041].
Denton does not specifically teach positioning an expandable metal sealing element in the wellbore comprising a composite material comprising an expandable metal.  Lowry teaches a method for forming a seal in a wellbore comprising:
positioning an expandable metal sealing element in the wellbore (Fig. 7A); wherein the expandable metal sealing element comprises:
a composite material comprising an expandable metal;
reacting the expandable metal to produce a reaction product having a volume greater than the expandable metal, and
forming a seal with the reaction product (column 9, line 57 - column 10, line 16);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing element taught by Denton to be a metal sealing element with an expandable metal as taught by Lowry since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claims 14 and 15: Denton teaches an expandable sealing element for forming a seal, the expandable sealing element comprising:
a composite material 900 comprising an expandable material and a reinforcement material 902; wherein the expandable material forms a matrix and the reinforcement material is distributed within the matrix (FIG. 9); wherein the expandable material is a reactive material that reacts with a fluid to form a reaction product [0003] and [0024]; wherein the reaction product is configured to form the seal [0028]-[0030] (re: the seal 900 may be substituted for the seal 400) and [0040]-[0041].
Denton does not specifically teach an expandable metal sealing element comprising a composite material comprising an expandable metal.  Lowry teaches an expandable metal sealing element for forming a seal, the expandable metal sealing element comprising:

wherein the expandable metal comprises a metal selected from the group consisting of magnesium, calcium, aluminum (column 9, lines 59-61), and any combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing element taught by Denton to be a metal sealing element with an expandable metal as taught by Lowry since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 18: Denton teaches a system for forming a seal in a wellbore (FIG. 1):
an expandable sealing element comprising:
a composite material 900 comprising an expandable material and a reinforcement material 902; wherein the expandable material forms a matrix and the reinforcement material is distributed within the matrix (FIG. 9); wherein the expandable material is a reactive material that reacts with a fluid to form a reaction product [0003] and [0024]; wherein the reaction product is configured to form the seal [0028]-[0030] (re: the seal 900 may be substituted for the seal 400) and [0040]-[0041]; and

Denton does not specifically teach an expandable metal sealing element comprising a composite material comprising an expandable metal.  Lowry teaches a system for forming a seal in a wellbore (Fig. 7A):
an expandable metal sealing element comprising:
a composite material comprising an expandable metal; wherein the expandable metal is a reactive metal that reacts to form a reaction product; wherein the reaction product is configured to form the seal (column 9, line 57 - column 10, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sealing element taught by Denton to be a metal sealing element with an expandable metal as taught by Lowry since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 3: While Lowry teaches alloys including aluminum (column 1, lines 25-35), Denton and Lowry do not specifically teach the expandable metal comprises a metal alloy selected from the group consisting of magnesium-zinc, magnesium-aluminum, calcium-magnesium, aluminum-copper, and any combination thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable metal to be one of the claimed metal alloys since it has been held to be within the general skill of In re Leshin, 125 USPQ 416.
Referring to claims 4 and 16: While Denton teaches the reinforcement material comprises a fiber [0040], Denton and Lowry do not specifically teach the reinforcement material comprises a material selected from the group consisting of metals, ceramics, glass, plastics, and any combination thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the reinforcement material to be one of the claimed materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Referring to claim 5: Denton teaches the reinforcement material comprises a shape selected from the group consisting of a rod (since fibers are rod-shaped [0040]), a ball, a mesh, and any combination thereof.
Referring to claims 6 and 17: While Lowry teaches bonding of metal members is known (column 1, lines 57-64), Denton and Lowry do not specifically teach the expandable metal sealing element further comprises a bonding agent.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable metal sealing element taught by Denton and Lowry to comprise a bonding agent in order to enhance adherence.
Referring to claim 7: Denton teaches the expandable metal sealing element further comprises a removable barrier coating (the wrap [0041]).
Referring to claim 8: While Lowry teaches a wireline 5 (Figs. 7A and 7B), and an igniter 3 running through the expandable metal sealing element (Fig. 7A), Denton and Lowry do not specifically teach a feed-through.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the expandable metal sealing element taught by Denton and Lowry to include a feed-through in order to allow for, and protect, lines running through the expandable metal sealing element even after forming the seal, which could assist in retrieval, data collection or fluid control/adjustment below the seal.
Referring to claim 9: Denton teaches the expandable metal sealing element is disposed on a conduit 108.
Referring to claims 10 and 20: Denton and Lowry do not specifically teach the conduit comprises a profile variance on its exterior surface; wherein the expandable metal sealing element is positioned over the profile variance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conduit taught by Denton and Lowry since it would be understood that the cylindrically-shaped expandable metal sealing element would easily cover a profile variance on the conduit while still producing predictable results.
Referring to claims 11 and 19: Denton teaches the expandable metal sealing element is a component of a swell packer [0040].
Referring to claim 12: Denton teaches the swell packer further comprises a swellable non-metal sealing element (since Denton teaches using different non-metal materials [0034] and using different lengths of packer material in combination [0041]).
Referring to claim 13: Denton teaches the expandable metal sealing element was produced by mixing of discrete pieces of the expandable metal with the reinforcement material in a wrap and autoclave [0041] and that using a mold is known [0043].  Denton does not specifically teach compaction of discrete pieces in a mold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the production of the expandable metal sealing element to include compaction of discrete pieces in a mold since such a modification would only require a simple substitution of one known element for another to obtain predictable results.
Response to Arguments
Applicant’s arguments, see pages 7-8, filed April 8, 2021, with respect to the objections to the drawings and claim 1 have been fully considered and are persuasive.  The objections to the drawings and claim 1 have been withdrawn. 
Applicant’s arguments, see pages 8-9, filed April 8, 2021, with respect to the rejection(s) of claim(s) 1-4, 6, 7, 8, 10, 14-18 and 20 under 35 USC 102(a)(1) as being anticipated by Rochen et al. (US 2016/0376869 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Denton (US 2017/0356269 A1) and in view of Lowry et al. (US 9,394,757 B2) (“Lowry”).  Regarding applicant’s arguments that Rochen does not teach forming a seal with a reaction product as essentially claimed in amended claims 1, 14 and 18, the claims are now rejected under 35 USC 103 as being unpatentable over Denton and in view of Lowry as further explained above.  Therefore, the claims stand rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fripp et al. (US 10,961,804 B1), Gonzalez et al. (US 2006/0144591 A1), AL-GOUHI (US 2015/0267501 A1), FRIPP et al. (US 2020/0370391 A1), FRIPP et al. (US 2021/0032980 A1), Robisson et al. (US 8,490,707 B2) and O’Malley (US 8,955,606 B2) also teach similar downhole expandable seals.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


11 May 2021